United States Court of Appeals
                                                            Fifth Circuit
                                                         F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                                           July 2, 2007
                   FOR THE FIFTH CIRCUIT
                                                     Charles R. Fulbruge III
                                                             Clerk

                        No. 05-40364
                     Conference Calendar



                 UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

                            versus

                   JAIME SEQUEDA MORTERA,

                                  Defendant-Appellant.

                    --------------------
        Appeal from the United States District Court
             for the Southern District of Texas
                  USDC No. 1:04-CR-822-ALL
                    --------------------

                       ON REMAND FROM
           THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

    Mr. Mortera pleaded guilty to the charge of attempted

illegal re-entry in violation of 8 U.S.C. § 1326 and was



    *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                                                     1
sentenced to 21 months of imprisonment, followed by three

years of supervised relief. We previously affirmed his

sentence. United States v. Mortera, 169 Fed. Appx. 203

(5th    Cir.   2006).   The   Supreme     Court   has    vacated     and

remanded the case for reconsideration in light of Lopez

v. Gonzalez, 127 S.Ct. 625 (2006).               Gutierrez-Tovar et

al. v. United States, 127 S.Ct. 828 (2006). Following the

Supreme      Court's    remand,   we    requested       and   received

supplemental letter briefs from both parties regarding

the impact of Lopez.

       Mr.   Mortera    has   since     completed       his   term    of

imprisonment; counsel concedes his removal. His                 appeal

is     therefore   moot,      according     to    binding      circuit

precedent. United States v. Rosenbaum-Alanis, 483 F.3d

381, 383 (5th Cir. 2007) (“Because the defendant has been

deported . . . and is legally unable, without permission

of the Attorney General, to reenter the United States to

be present for a resentencing proceeding as required by

Rule 43, there is no relief we are able to grant him and

his appeal is moot.”). We therefore DISMISS the appeal as

to the judgment of sentence. We AFFIRM the judgment of

                                                                       2
conviction; Mr. Mortera’s arguments in that regard remain

foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998).




                                                        3